Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 1 of 16
COAST GUARD MEMBER INFORMATION

 

2017-05-15
1-09 COMSEC Ti
ll HF114 14

2002-03- 45
-09-05 | MILSAT NA
2010-11-03 Senior Academ

2001-09-14 | SSR73 73 Maint Tech

sOfticer Specialties Summnaryon te ee

Sg x gst
Eff Date Code Specialty
2019-02-14 | CG-C4110 C4IT (OSC)

         

 

 

 

 

 

 

Issue Code Award

1 18 CG
2012-05-30 | CGFC Commendation
2005-01-30 | CGGWOTS War Terror

-01 | CGHC CG Achievement
CGHC
-01-01 | CGKL Kuwait

1

2014-06-1 CG Unit Comm
0 | CGMB CG Meritorious Unit Comm Ribbo
il

Unit Comm
2016-04-30 CG Meritorious
Ti
2006-06-12 Team Ribbo
- Meritorious Team Comm Ribbo
2001-05-30 Meritorious Team

1998-11-1 CG
2007-12-14 CG of
23 Comm Ribbon
2002-03-14 CG Comdt Ltr of
1-03-11 CG Comdt Ltr
CG RN
2002-05-15 National
1999-04-01 Service
CG Ribbon
1-01-01 Southwest Asia
2006-05-25 Unit
11-27

2011-03-05 CG Good Conduct
Conduct
CG Medal
2002-03-05 CG Good Conduct
I Conduct Medal

 

Page 5

 

 

Christopher Hasson (1059163) November 4, 2019
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 2of167—" '*“

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20593

26 MAY 1999

 

The Commandant of the Coast Guard takes pleasure in
presenting the COAST GUARD MERITORIOUS TEAM COMMENDATION to:

ET2 CHRISTOPHER P. HASSON
USCGC GALLATIN (WHEC 721) ELECTRONICS DIVISION

for services as set forth in the following
CITATION:

"For exceptionally meritorious service from 12 August 1998 to 5
November 1998. Immediately upon returning from a three month
deployment, the Electronics Division meticulously tested 51
electronic systems in preparation for GALLATIN's Dockside
Availability. One week into the dockside contract, after 25
antennas and 3 radar systems had been disconnected or removed,
“Hurricane Bonnie threatened the South Carolina coast and GALLATIN

‘ was ordered to deploy. With only 24 hours to make the cutter
ready for sea, the team reinstalled and tested these systems,
ensuring GALLATIN's safe passage out of Charleston Harbor and
subsequent evasion of the Hurricane. Upon return to homeport, the

+ ET Division completed SHIPALTS and projects that included an
upgrade to the Uninterruptible Power Supplies in the Shipboard
Command and Control System, an upgrade to CMPlus and the overhaul
of both HF Mini-Loop antennas. The team also spent over 200 hours
assisting contractors with testing and aligning thé AN/URN-25
TACAN, SATCOM and completed an Electronic: System Readiness
evaluation. In preparation for the Chief Financial Officer's
Audit, the team completed a comprehensive inventory and serial
number verification of over 1500 electronic components and
computer systems, assisting GALLATIN in becoming only one of
three Atlantic Area Units to achieve an initial “Ready for
Audit". The dedication, pride, and professionalism displayed by
GALLATIN's .Eleétronics Division reflects credit upon each team
member, USCGC GALLATIN, and the United States Coast Guard.”

The Operational Distinguishing Device is authorized.

For the Commandant,

Captain, U. S. Coast Guard
Commanding Officer, USCGC GALLATIN (WHEC 721)
Case 8:19-cr-00096-GJH ‘ Document 100-3 Filed 01/16/20 Page 3 oft? NIP

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20683

24 April, 2001

 

From: Commandant
To: ET2 Christopher P. Hasson, USCG

Subj: LETTER OF COMMENDATION

1. I note with pride and am pleased to .commend you for
your performance of duty while assigned, to Electronic
Systems Support Detachmerit (ESD) Cape May, New Jersey from
February 2000 to April 2000. By spending extensive hours in
a confined space successfully troubleshooting Ultra High
Frequency (UHF) and High Frequency (HF) system casualties,
you played an instrumental role in the identification and
correction of several wiring and connector discrepancies
associated with UsCcGC Mako’s UHF and HF systems. Your
individual efforts brought uscec Mako’ s secure
communications suite to a fully operational status.
Additionally, utilizing USCGC Mako as the prototype, you
worked closely with the Telecommunications and Information
Syatems Command to produce a superior set of HF transceiver
- system wiring diagrams and connectors that lead to
correction of an 87’ Patrol Boat class-wide cutter
installation deficiency.

2. You aré commended for your outstanding performance of
duty. By your meritorious service you have upheld the
highest traditions of the United States Coast Guard.

3, You are hereby authorized to wear the Commandant’s
Letter of Commendation Ribbon Bar.

For the Commandant,

   

Commander, U. S~ Co&st Guard
Commanding Officer, ESU Portsmouth
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Pagespp5@ 16S

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20593

OCT 26 200

 

The Commandant of the Coast Guard takes pleasure in
presenting the Coast Guard Meritorious Unit Commendation to:

ELECTRONIC SYSTEMS SUPPORT UNIT
PORTSMOUTH, VIRGINIA

for service as sat forth in the following
CITATION:

"For meritorious service from July 1998 tc December 2000
while engaged in major computer, communications and electronic
systems renovations and support to Coast Guard units in all 6
states of the Fifth Coast Guard District. Tasked with migrating
units from Coast Guard Headquarters, Atlantic Area, Maintenance
and Logistics Command Atlantic, Groups and their subordinate
units, to the new Standard Workstation III (SWIII) computer
system, Electronic Systems Support Unit (ESU) Portsmouth
accomplished this mission well within Commandant mandated
deadlines. ESU Portsmouth technicians instelled high-speed
state-of-the-art local area network cabling at 135 units and
coordinated the installation of all wide area network cabling and
devices in advance of migration, thus saving the Coast Guard more
than $270,000 in contract labor costs. The ESU migration team
worked over 50,000 man-hours to install a new ‘turnkey' system of
modern computers to each desktop with just-in-time training.
Furthermore, personnel assigned to ESU Portsmouth expertly
planned and led the Year 2000 rollover effort through successful
remediation of 42 mission critical systems resulting in no Y¥2K-
related system casualties. In addition to ESU Portsmouth's major
accomplishments during this period, personnel assigned to ESU
Portsmouth responded to an excess of 26,000 casualties while
maintaining a 98 parcent 30-minute call back and 98 percent
three-hour on-scene response time. The outstanding teamwork and
superior performance displayed by the personnel of ESU
Portsmouth, the only ESU in the Coast Guard to merit the 1998
‘Bronze’ Commandant's Quality Award, brings great credit upon
themselves, their unit and the United States Coast Guard.'!

andant,

     

Commander, Maintenance and Logistics Command Atlantic
MA Case 8:19°Cr-00096-GJH Document 100-3 Filed 01/16/20\PRRFA HER
U.S. DEPARTMENT OF TRANSPORTATION

 

 

_ CHRISTOPHER P. HASSON
Electronics Technician Second Class
is issued this certificate in recognition of adherence to
our core values of Honor, Respect and Devotion to Duty.
Second Award
for service completed on
the 5th dayof March, 2002

f° ROBIN D. ORR
Commander, U.S. Coast Guard
Commanding Officer
Electronic Systems Support Unit Portsmouth

Portsmouth, Virginia
. A

 
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 6 tHe “WW:

saat ote

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20693

14 March 2002

 

From: Commandant
To: ET2 Christopher P. Hasson, USCG

Subj: LETTER OF COMMENDATION

1. I note with pride and am pleased to commend you for your
performance of duty from July 2001 through December 2001 while
assigned to Electronics Systems Support Detachment (ESD) Cape
May, New Jersey. During this period you demonstrated
outstanding technical expertise whén Coast Guard Group Atlantic
City’s high frequency (HF) remote site was experiencing problems
with tuning. You worked alongside ESD Cape May’s telephone
technicians and the local telephone company to ensure all phone
lines were connected according to proper specifications required
by the HF system manufacturer - Sunair. Additionally, you
worked directly with Sunair to fabricate an extender card,
constructed solely from drawings provided by the manufacturer,
to complete system tests. As a result of your ingenuity and
ability to “think outside the box”, you discovered broadband
interference within the HF frequency bandwidth. Furthermore,
you contacted contractors, local commercial electronic shops,
other Coast Guard units and local radio operators to eliminate
them as a possible source of the interference. Because of your
commitment to resolve the problem, you eventually determined the
interference to be emanating from a Rutgers University owned
transmitter located at LORAN Support Unit Wildwood, NJ. Lastly,
you assisted Rutgers University with eliminating the problem in
order to preclude further incidents. Once the interference was
eliminated, the Group's HF remote site was again operational.

2. You are commended for your outstanding performance of duty.
By your meritorious service you have upheld the highest
traditions of the United States Coast Guard.

3. You are hereby authorized to wear the Commandant’s Letter of
Commendation Ribbon Bar (gold star in lieu of second).

For the Conmandant.,

KE —

Commander, U. S. Coast Guard
Commanding Officer ESU Portsmouth
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 7 of.16

(059/163

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20594

FEB 14 2005

 

The Commandant of the Coast Guard takes pleasure in presenting the COAST
GUARD MERITORIOUS TEAM COMMENDATION to:

MAINTENANCE AND LOGISTICS COMMAND ATLANTIC (MLCA)
2004 HURRICANE SEASON CRISIS ACTION TEAM

for service as set forth in the following

CITATION:

“For exceptionally meritorious service from 3 August 2004 to 28 September 2004 in
response to the impacts of five major hurricanes, four concentrated in a six-week period
from mid-August throvgh late September. The 2004 Atlantic Hurricane Season brought
extensive and intensive impacts to Coast Guord facilities and operations throughout the
state of Florida. and surrounding geographic communities, with hurricanes CHARLEY,
FRANCES, IVAN and JEANNE producing repeated and compounding impacts throughout
the Districts Seven and Eight area of operations. Through your initiative, dedication and
perseverance, you ensured Coast Guard operations ware sustained bofore, during, and after
the 2004 hurritanes made landfall, Whether serving on Demage Assessment Teams
(DATs), Reconstruction Teams (RTs), Tegal Assistance Teams, the Hurricane Evacuation
Assist Team (HEAT), Housing Assistance Team (HAT), or the MLCA Logistics Command
Center (LCC) watch, you were an integra! part of the MLCA 2004 HURRIANCE SEASON
CRISIS ACTION TEAM that mitigated impacts to Coast Guard operations, minimized
damage to aasets and infrastructure, and provided timely relief for affected members and
their families. The teamwork and efforts exhibited by this diverse support team
representing [SCs Boston, Portsmouth, Miami, New Orleans and St. Louis, Support Center
Elizabeth City, CEUs Cleveland, Miami and Providence, Facilities Design and Construction -
Center Atlantic, ESUs Portsmouth, Miami, and New Orleans and MLCA were critical to
the successful and timely restoration of mission critical services. Whether providing on-
scene damage aseessment reports, coordinating and implementing initial facility and
infrastructure restoration efforts, supporting emergent personnel needs or planning for
long-term repairs, your efforts were truly noteworthy. Your detailed situational reports
provided a complete operational picture end full understanding of the impacts of the
storms. The dadication, pride, and professionaliem displayed by the MLCA 2004 Hurricane
Season Criais Action Team reflact great credit upon each tear member, their units, and the
United States Coast Guard,”

For the Commandant,

Commander, Maintenance and Logistics Command Atlantic
. Case 8:19-¢r-00096-GJH Document 100-3 Filed 01/16/20 Papeete {6 3 _q

. 3.

   

 

THE COMMANDANT OF THE UNITED STATES COAST GUARD
WASHINGTON 20693

 

“an MAY 23 fate
“From: Commandant
To: ET1 Christopher P. Hasson, USCG

Subj. LETTER OF COMMENDATION

i. I note with pride and am pleased to commend you for your performance of duty while
assigned as the Leading Electronics Technician at Coast Guard Long Range Aids to Navigation
(LORAN) Station Attu, Alaska from April 2605 to April 2006. Exhibiting exceptional
professionalism and technical expertise, you led the Operations Division in the overall
maintenance and operation of the communication and LORAN equipment onboard ensuring the
station provided a LORAN signal that surpassed the “Gold Standard” level of signal availability
and accuracy. Using your previous LORAN knowledge, you provided invaluable input towards
the planning and equipment preparation for the nationwide LORAN Consolidated Control
System upgrade. You insured that LORAN Station Atto’s participation in the System
Operational Verification Test was ermor-free and one of the quickest completed of all 31 U.S. and
Canadian LORAN Stations, Your commitment to training the junior personnel in proper
LORAN watch- standing and equipment maintenance resulted in the station receiving a score of
“Excellent” on two consecutive semi-annual LORAN Operations inspections, the first of which
occurred within one month of your arrival to Attu. Taking advantage of the visiting Tali Tower
Inspection Team, you volunteered to qualify te climb the station’s 625’ LORAN tower and to
train others in tower safety and climbing procedures. When the station Engineering Department
was overwhelmed with a week-long period of 24/7 snow removal and equipment maintenance,
you convinced ali hands in the Operations Division to assist “Team Attu” and qualify on the
snow removal equipment to provide help maintaining the roads and runway for the bi-weekly log
flights. Drawing from your past expert knowledge and experience, you established and
maintained the division CMplus system, replaced the 35’ antenna for the vital HF communication
system, aid installed a VHF-FM radio and depth sounder in the station morale boat.

 

2. You are commended for your outstanding performance of duty. By your meritorious service
you have upheld the highest traditions of the United States Coast Guard.

3. You are hereby authorized to wear the Commandant's Letter of Commendation Ribbon Bar,

Forthe Commandant,

he.

AMES C, OLSON
. Rea’ Admiral, U. &. Coast Guard
Commander, Seventeenth Coast Guard District

 
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 9 of 16

(054163

er :
2 Serra eo,

f we sey oh THE ROMMANNANT OF Tre UNITED STATES OMAST GUARD
R aed } WASHINGTON 20592
See -
, oat .

DEC t 4 anny

from: Commandant
To: ET1 Christopher P. Hasson, USCG

Subj: LETTER OF COMMENDATION

1. I note with pride and am pleased to commend you for your performance of
duty while assiqned to the LORAN Operations Branch, Coast Guard Navigation
Center Detachment Petaluma California from April 2007 to September 2007.
Quring this perind you were instrumental in supporting the CG Navigation
Center's 2007 LORAN Commanding Officer/OfEicer-in-Chargea Operations
Conference. This bi-annual conterence was attended by over 100 Field and
Support personnel and this year included high profile visits by Coast
Guard Commandant, the Assistaur Commandant for Operations, Commander
Seventeent) Coast Guard District, the Command Master Chief of Headquarters
units, @ executive-level Pederal Aviation Administration Program Manager,
a variety of international partners, LORAN support personnel, and command
representatives from 25 of 24 LORAN Stations, an astonishing 96%
participation rate for field units. You expertly prepared the conference
facilities ensuring a wide range of details were flawlessly handled. Using
exceptional initiative. you partnered with CG TRACEN Petaluma to organize,
copy, bind, and deliver well over 1000 printed documents saving hundreds
af dollars in printing charges. Additionally, you set-up and operated
ihe conference‘ s video and audio equipment suites, ensuring public address
systems throughoul the conference were always in top condition.
Furthermore, you spent countless hours documenting the entire four day
operatlons conference in both video and still photo formats providing a
professional phote record of conference activities that will be used as
training aids for all 25 Coast Guard Loran Stations and their respective
suppert units for years to coma. These efferts required arriving early in
the morning, well before conferance attendees, and staying late into the
evening to ensure the myriad of details were professionally completed.
Your outstanding commitment, resourcefulness, and professionalism were
essential to the success of NAVCEN's 2007 LORAN CO/OIC Operations
Conterence.

4. ‘tou are commended for your outstanding pertormance of duty. By your
meritorious service you have upheld the highest traditions of the United
Statea Coast Guard.

3. You are authorized to wear che Commandant’s Letter af Commendation
Ribbon Bar {gold star in lieu of a fourth).

For the Commandant,

M. M, B
Caplain, U. S. Coast Guard
Tonmanding Officer, USCG Navigation Center
ICDA Dd ~

Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 10 of 16

 

UNITED STATES COAST GUARD
NUS £8 TO CERTIFY THAT.
THE COMMANDANT OF THE CNITED STATES COAST GUARD
HAS AWARDED TILE

GOAST GUARD ACHIEVEMENT MEDAL

TO
CHRISTOPHER P. HASSON
ELECTRONICS TECHNICIAN FIRST CLASS
UNITED STATES COAST GUARD

FOR

OUTSTANDING ACHIEVEMENT FROM JUNE 2016 TO AUGUST 2008

ey
‘ ‘ !
. ‘
‘ f - .
oo Renee in,

Bar The Comaiarchint
1:8. PHB OEMAN
Capann CS, Coast Coated
UNCC Nt iyatien Contes

GIVEN THUS 277 pay or Augenst. 2008

 

 

Ml
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page (Do 16! ee

CITATION TO ACCOMPANY ‘THLE AWARD OF

THE COAST GUARD ACHIEVEMENT MEDAL,
(GOLD STAR IN LIEU OF A SECOND)

TO
CHRISTOPIIER P. HASSON
CHIEF ELECTRONICS TECHNICIAN
UNITED STATES COAST GUARD

Chief Petty Officer IHASSON is cited for superior performance of duty while serving onboard CGC MORGENTHAU (WHEC-722) fram
September 2008 to July 2010. Demonstrating exceptional leadership and sound technical skill, he ensurcd that the Electronics Division
kept all uavigation and communications equipment ready for operations while sailing over 37,01) nautical miles to patrol off the coast of
South America, the Bering Sea and the Caribbean. During a winter Alaskan Patrol, extreme weather caused complete failure of the X-
band cadar pedestal. Chicf Petty Officcr HASSON devised rigging to safely remove and re-install the 150 pound pedestal from the mount
on the foremast, 80 feet above the water. His creative sotution allowed MORGENTHAD to remain on station to perform Living Marine
Resources and Search and Rescue missions. When casualties occurred to MORGENTHAU'’s factical aircraft navigation and
identification system, communications gear and radio direction finders Chicf Petty Officer HASSON worked with dogged tenacity and
unwavering zeal to ensure systems were brought back online with minimal delay. THe served as a mentor and coach for eight junior
technicians. Chief Petty Officer HASSON served in a key role on the Combat Systems Training Team (CS1'T), planning and exccuting
dozens of drills to hone the emergency response skills of Electronics Repair Locker personnel. His efforts enhanced the overall readiness
of MORGENTHAU and contributed to carning the Pacific Area Operational Readiness Award. Chiet Petty Officer HASSON’s diligence,
perseverance and devotion to duty are most heartily commended and are in keeping with the highest traditions of the United States Coast
Guard.

The Operational Distinguishing Device is authorized.

 
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 12 of 16

   

UNITED STATES COAST GUARD
THIS IS TO GERTIFY THAT
TLE COMMANDANT OF TILE UNITED STATES COAST GUARD
HAS AWARDED THE
COAST GUARD ACHIEV EMENT MEDAL
TO

CHILE ELECTRONICS TECHNICIAN CHRISTOPIEER P. HASSON
UNITED STATES COAST GUARD

FOR

SUPERIOR PERFORMANCE OF DUTY FROM SEPTEMBER 2008 TO JULY 2010

GIVEN THIS IT payor July 2010

   

USCGC MORGENTHAU (WHEC 722)
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 13 of 16/4 S9(G63

U.S. DEPARTMENT OF HOMELAND SECURITY
(nited States Coast Guay,

Good Conduct Award

 

ETC Christopher P. Hasson

is issued this certificate in recognition of adherence to our
core values of Honor, Respect and Devotion to Duty.

Fifth Award
for service completed on
the 5" day of March, 2011

C1 atl

Christopher J. Hall
Captain, U. S. Coast Guard
Commanding Officer
Training Cenicr Petaluma
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 14 of 16

CITATION TO ACCOMPANY THE AWARD OF
“THE COAST GUARD. COMMENDATION MEDAL
- TO
CHRISTOPHER P. HASSON

CHIEF ELECTRONICS TECHNICIAN
UNITED-STATES‘COAST GUARD

Chief-Petty Officer HASSON is cited for outstanding achievement while serving as an Electronics Technician School “C”.School Course
Chief.at Training Center Petaluma, CA from July 2010 through June 2012. Chicf Petty Officer IASSON provided outstanding leadership
- and.expert guidance to'a staff of 14 instructors for eight distinct “C” Schuols, qualifying over 700 students with competencics to‘ perform
preventive and corrective maintenance on diverse Coast Guard ‘field electronics-equipment including surface search radars; satellite

communications, differential global. positioning-system transmitters, and identification friend or. foe interrogators and transponders. -
Chief Petty Officer HASSON’s schools maintained an-impressive ninety-six percent.laboratory availability and a ninety-nine percent —
successful graduation rate in spite of. heavy instiuctor.staff turnover and the stand-up of twa new courses..As the Human Relations
Council Chairperson, Chief Petty Officer. HASSON- organized 7 cultural luncheons, where he helped artange guest speakers, develop ~ -
menus, and:serve-:as master of ceremonies. Ms efforts significantly contributed to the.cclebration of diversity-and increased awareness. of
-equal rights for all. Additionally, Chief Petty Officer HASSON was instrumental in the review of the command's Defense. Equal
Opportunity-Management Institute's organizational climate suryey and subsequent plan.of action fo address issues raised, His efforts
helped significantly:improve the workplace-clitnate atthe Training Center, Chief Petty Officer HASSON’s community involvement was’ -
inspirational. Le willingly voluntecred on a weekly Dasis as-a driver for the-Committee on the Shelterless food delivery program, he
assisted the Rebuilding Petaluma’ program on:six ‘house renovation projects; and assisted with ‘basic English instruction for second:
. ‘graders via the Partnership in Education program at Roséland.Elementary School. Chief Petty Officer HASSON’s dedication, judgment,

and devotion to duty arc-most, heartily commended:and are in keeping with the highest traditions ofthe United States Coast Guard...

 
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 15 of 16

 

UNITED STATES COAST GUARD

THIS IS TO CERTIFY THAT
THE COMMANDANT OF THE UNITED STATES COAST GUARD
HAS AWARDED THE

COAST GUARD COMMENDATION MEDAL
TO
CHRISTOPHER P. HASSON

CHIEF ELECTRONICS TECHNICIAN
UNITED soon GUARD
t

OUTSTANDING ACHIEVEMENT FROM JULY 2010 TO JUNE 2012

Eo Moray —

FOR THE COMMANDANT
R. ERIN BROGAN
CAPTAIN, U.S, COAST GUARD
TRAINING CENTER PETALUMA

GIVEN THIS gg’ = DAYOF = MAY 2012

 
Case 8:19-cr-00096-GJH Document 100-3 Filed 01/16/20 Page 16 of 16

 

U.S. DEPARTMENT OF

HOMELAND SECURITY |
U.S. COAST GUARD ACCEPTANCE AND OATH OF OFFICE

CG-9556 (Rey. 8-05)

 

 

To: Commandant

1 accept this appointment in the United States Coast Guard / Coast Guard Reserve (strike out one) In the grade of LIEUTENANT

 

 

 

 

with rank as such from (date of rank) 1 MAY 2016 . This Infor-
mation was transmitted by Commandant's letter‘message (ssic/dtg) 1426) 00 ------- dated 18 FEB 16
Having accepted this appointment, |, Christopher P Hasson _ do solemnly

 

swear (or affirm) that | will support and defend the Constitution of the United States against all enamles, foreign and domestic, that | will bear true faith and
alleglance to the sama, that | take this obligation freely, without any mental reservation or purpose of evasian, and that | will well and faithfully discharge
‘the duiles of the offica on which I am ‘about to entar. Sa help ma God.

 

 

 

 

 

 

 

 

Name (Last, First, Middle) EMPLID Legal Residence (Clty and State)
Hagson, Christopher, P. 1059163 Glendale Arizona
Grade DOR Signature of Appointee
LT 1 MAY 2016 ‘i
Qaihtakenon _ AST dayok MAY 2016
Signature of Officer
dminiatering Oath Sout 7 te 2 “fe S Cer Lie

Officer's Name
and Tile (Print) Caz 4. RE Ss L&CG

 

NOTE:The above cath should be executed before one of the following officials; any.commissioned officer of tha Armed Forces;
a United States Cormmissioner; a Judge of a C our t of Record; a Clark of a C our t of Record; a Notary Public; or a Justice of the Peace,
Reference: 5 USC 3331/332.

 

 

 

 

PRIVACY ACT STATEMENT

IN ACCORDANCE WITH 5 USC 852a(e} (3), THE FOLLOWING INFORMATION IS PROVIDED TO
YOU WHEN SUPPLYING PERSONAL INFORMATION TO THE U. S. COAST GUARD.

1. AUTHORITY WHICH AUTHORIZED THE SOLICITATION OF THE INFORMATION: 14 USC
211-722.

2. PRINCIPAL PLIRPOSE(S) FOR WHICH INFORMATION IS INTENDED TO BE USED: TO
ESTABLISH AN OFFICIAL RECORD OF ACCEPTANCE OF COMMISSION IN THE U. S. COAST
GUARD OR U, S. COAST GUARD RESERVE.

3. THE ROUTINE USES WHICH MAY BE MADE OF THE INFORMATION: TO PROVIDE
VERIFICATION OF DATE OF RANK OF OFFICERS OF THE U.S. COAST GUARD OR U. S. COAST
GUARD RESERVE.

4, WHETHER OR NOT DISCLOSURE OF SUCH INFORMATION IS MANDATORY OR VOLUNTARY
(REQUIRED BY LAW OR OPTIONAL) AND THE EFFECTS ON THE INDIVIDUAL, IF ANY, OF NOT
PROVIDING ALL OR ANY PART OF THE REQUESTED INFORMATION: DISCLOSURE OF THIS
INFORMATION IS VOLUNTARY, BUT FAILURE TO DISCLOSE THE INFORMATION RESULTS IN
NON ISSUANCE OF COMMISSION.

 

 

 
